El Juez Pbesidente Sb. del Tobo,
emitió la opinión del tribunal.
Korber & Oía. demandó a Guillermo Orraeh en cobro de $1,438.10, precio de ciertos materiales vendidos por la de-mandante a un representante del demandado. Durante la vista, y a virtud del endoso de cierto cheque, quedó redu-cida la reclamación a $1,018.10. Practicadas las pruebas, la *105corte dictó sentencia en contra del demandado y éste inter-puso contra ella el presente recurso de apelación.
Noventa y siete páginas contienen el alegato del apelante. Los errores se dividen en tres grupos, así: 1, errores por inexactitud de ciertos lieclios cuya existencia equivocada-mente se supone; 2, errores en la apreciación de la prueba, y 3, errores de derecho. Luego se especifican y argumentan veintiún errores.
Sucedió que la corte de distrito escribió una larga y mi-nuciosa opinión para fundar su sentencia y la parte apelante analiza y compara y comenta esa opinión en relación con las alegaciones y las pruebas, también extensa y minuciosa-mente. No seguiremos igual método. En el fondo sólo nay envuelta en el recurso una cuestión, a saber: ¿cometió la corte sentenciadora error manifiesto al apreciar la prueba?
A. nuestro juicio es evidente que el demandado Orrach contrató con el Departamento del Interior de Puerto Eico la construcción de ciertos kilómetros de la carretera de Oorozal a Barros y encargó la ejecución de la .obra 'a su sobrino José B. Salvá. Declarando el propio demandado en el acto de la vista, dijo:
“A. ¿Quién tenía allí encargado. — T. La parte administrativa era la mía y la parte material del trabajo era de él.
“A. ¿La parte administrativa era de Ud? — T. Sí señor.
“A. ¿Qué hacía Ud. en la parte administrativa? — -T. Buscar dinero, proporcionar dinero.
“A. ¿A quién? — T. Al Sr. Salvá.
“‘A. ¿Además de eso que hacía Ud. en la parte administrativa?— T. Nada más. Lo demás era trabajo material, atender la obra y buscar recursos.
“A. ¿Ud. dice atender el trabajo material? — T. No he dicho eso. Yo proporcionaba' los recursos necesarios para la administra-ción de la obra y Salvá estaba encargado de la ejecución de los tra-bajos de la construcción, trabajos"materiales.
“A. ¿Lo único que tenía Ud. que ver con la obra era facilitar los recursos? — T. Sí señor.
*106“A. ¿Ud. no hacía las compras de materiales! — T. No señor.
“A. ¿Ud. no empleaba los peones! — T. No señor.
“A. ¿Ud. no hacía nada sino facilitar al Sr. Salvá dinero! — T. Sí señor. ’ ’
Es evidente también qne Salvá compró para la obra a la demandante los materiales cayo precio se reclama en este pleito. La demandante sostiene qne Salvá actuó con autori-dad del demandado y qne el demandado reconoció finalmente la cuenta y se comprometió a pagarla. El demandado sos-tiene que no autorizó a su sobrino para hacer tal compra a crédito ni reconoció la deuda. La prueba es contradictoria en esos extremos esenciales. Las declaraciones de William Munich, de Francisco G-atell y de José B. Salvá sostienen la contención de la demandante. Su propia declaración,'la del demandado.
Parece conveniente transcribir lo que sigue, de la segunda declaración de Salvá prestada después de haber declarado el demandado. Dice así:
‘‘A. ¿Qué facultad o autorización, si alguna, le dio a Ud. el Sr. Orrach para abrir cuentas y comprar materiales para la obra de Co-rozal a Barros! — .T Aunque verbalmente había un compromiso nues-tro yo era el único que intervenía en el negocio y por consiguiente estaba autorizado para comprar, alquilar y hacer todo lo que fuera necesario.
“A. ¿Sabe Ud. si le constaba al Sr. Orrach que Ud. estaba to-mando materiales en la casa de Korber para esa obra! — T. Indiscu-tiblemente. '
“A. ¿-Por qué indiscutiblemente! — T. Porque eran necesaiúos para la construcción de la carretera.
“A. ¿El sabía que Ud. estaba tomando materiales en la casa de Korber! — T. Sabía que eran de Korber.
“A. ¿Cómo lo sabía él! — T. Informado por mi. * * *
“A. ¿Cuando Ud. fué a la casa de Korber a hacer esa cuenta dice Ud. que llevó autorización dé su tío! — T. El mismo contrato lo llevó, lo enseñó. El habló con esos señores y le dijo: éste es mi sobrino que está autorizado para comprar.”
*107El juez resolvió el conflicto en contra del demandado y no habiendo éste demostrado satisfactoriamente que la corto sentenciadora actuara movida por pasión, prejuicio o par-cialidad, ni que cometiera error manifiesto, de acuerdo con la jurisprudencia constante de este tribunal, debe confir-marse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres Asociados Wolf, Aldrey, Hutchison y Franco Soto.